DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.
On pages 9-10 Applicant argues the amendments overcome the rejection of record.
The Examiner respectfully agrees, but notes also that valves which enable both dorsi and plantar flexion of a joint are known in the art. Please see the rejection below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 38-39, 41, 44-45, 47-48, 51, 53-54, 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James (US 5383939 A) in view of Yasui (US 20060069448 A1), further in view of Martin (US 20040054423), and further in view of Gramnas (US 5957981 A)
Regarding claim 38 James discloses an assembly comprising a lower component (Column 2 lines 46-48; lower leg segment), and
a joint mounted to the lower component and having a fixed range of dorsi-plantar flexion during walking (this is recited as an functional limitation of the joint: the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of James discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, Column 2 lines 46-48; knee joint (the knee joint shown/disclosed by James inherently has a limit of flexion, less it be rotatable 360 degrees)), 
the joint comprising a joint mechanism which provides resistance to flexion  (Figure 25; Column 2 lines 50-52) whenever the joint is flexed (this is also stated as a “functional limitation” (see above). See also Column 10 lines 23-32 which indicate that the joint is capable of operating to provide resistance to flexion whenever the joint is flexed if the valve is open.),
wherein the joint mechanism comprises a linear hydraulic damper providing hydraulic damping (Figure 25; Column 2 line 53) and having a pair of variable-volume chambers (Figure 25 item 26) and a valve arrangement controlling the flow of hydraulic fluid between the chambers (Figure 25),
the valve arrangement comprising a second valve (122) and third valve (124),
the second and third valves having respective orifices which are adjustable in area for independently pre-setting dorsi-flexion damping and plantar-flexion damping resistance, such that during walking the second orifice is pre-set to provide damping at a first setting when the locking valve is in yield mode and the ankle joint is dorsi-flexed, the resistance to ankle dorsi-flexion being predominately provided by hydraulic damping resistance, and the third orifice is pre-set to provide damping at a second setting whenever the locking valve is in the yield mode and the ankle is plantar-flexed, resistance to ankle plantar-flexion is predominately provided by hydraulic damping resistance (This is stated as “functional limitations” of the second and third valves (see explanation above). See also Column 10 lines 9-12 and 23-44; Figure 25; the resistance is provided entirely by the hydraulic damping),
but is silent with regards to the assembly being for a prosthetic foot and ankle so that the lower component being a foot pivotally mounted to the (ankle) joint,
the valve arrangement including a first locking valve which prevents both dorsi and plantarflexion when in a locked mode and allows both during a yield mode,
and the ankle joint’s dorsiflexion limit being reached during stance.
However, regarding claim 38 Yasui teaches a lower limb prosthesis which includes hydraulic mechanisms at both the knee and the ankle (Figure 1b items 2, 3), 
wherein the lower component coupled to the ankle (3) is a foot (6), and the two are pivotally connected (Figures 11a-e). James and Yasui are involved in the same field of endeavor, namely lower limb hydraulic joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to and ankle control for an amputee, thereby allowing more appropriate approximation of a natural human ankle during walking. 
Further, regarding claim 38 Martin teaches a prosthetic limb which includes an ankle which mimics natural joint behavior in order to have the maximal dorsi-flexion of the joint being reached during stance (Figure 14b: [0159]). James and Martin are involved in the same field of endeavor, namely prosthetic legs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the prosthesis of the James Yasui Combination to have the ankle angle mimic that of a natural human foot as is taught by Martin, since biomimetic and naturally functioning limbs will provide both a more realistic feel for the user and result in less physiological issues from an abnormal gait.
Finally, regarding claim 38 Gramnas teaches a prosthetic foot and ankle assembly which includes a first locking valve (Figure 3 item 23) with a first orifice (Figures 3-4 show the orifice through the valve body) arranged to operate in a locked mode and in a yielding mode (This is likewise stated as a “functional limitation”). See for example, Figure 3 which indicates a locked mode and Figure 4 which indicates the yielding mode), wherein in the locked mode the first orifice is closed and the locking valve prevents both dorsi and plantar flexion of the ankle joint  and in the yielding mode the first orifice is open and allows both dorsi and plantar flexion of the ankle joint (this is likewise stated as a “functional 
Regarding claim 39 the James Yasui Martin Gramnas Combination teaches the assembly of claim 38 substantially as is claimed,
wherein Gramnas further discloses the locking valve comprises a retaining mechanism for maintaining the locking valve in the locked or yielding mode (see Column 3 lines 25-40 the Examiner understands that it is inherent that there is a retaining mechanism to maintain the locking valve in at least one mode, or the adjustment of the ankle, or the movement of the ankle as described, would be impossible).
Regarding claim 41 the James Yasui Martin Gramnas Combination teaches the assembly of claim 38 substantially as is claimed,
but is silent with regards to the locking valve being electromechanically operable.
However, regarding claim 41 James teaches that valves can be electromechanically operable (via motor (abstract)). It would have been obvious 
Regarding claim 44 the James Yasui Martin Gramnas Combination teaches the assembly of claim 38 substantially as is claimed,
wherein James further discloses the joint mechanism includes a first passage and second passage (defined by apertures 116 and 120, respectively) each being in communication with both of the variable volume chambers (as is shown in Figures 25 or 13-14), the first passage contains the second valve and a first non-return valve (118, 112) and the second passage containing the third valve and a second non-return valve (121, 124), the first non-return valve capable of preventing flow of fluid between the chambers through the first passage in a first direction and the second non-return valve capable of preventing flow of fluid between chambers in the second direction (Column 10 lines 9-12 and lines 23-44).
Regarding claim 45 the James Yasui Martin Gramnas Combination teaches the assembly of claim 38 substantially as is claimed,
wherein the Combination further teaches the joint mechanism includes two flexion limiters that limit dorsi and plantar flexion respectively (see Figure 10b of Tasui; the ankle joints 22 inherently reach a limit of flexion in either direction when they reach the pistons 12 or links D/E).
claim 47 the James Yasui Martin Gramnas Combination teaches the assembly of claim 38 substantially as is claimed,
wherein Martin further teaches at least one pyramid alignment interface (Figure 1 item 58) allowing adjustment of a shin axis orientation in an anterior-posterior direction with respect to the foot component (Examiner notes that the shin axis orientation depends upon how tight the pyramid interface is attached to the shin). 
Regarding claim 48 the James Yasui Martin Gramnas Combination teaches the assembly of claim 38 substantially as is claimed,
wherein Martin further teaches a cushioning device for increasing resistance to dorsiflexion as flexion of the ankle joint approaches the dorsi-flexion limit (137; the effects of the spring cushion can be seen in Figures 14 and 14b around the “heel off” phase of the gait at the maximum dorsiflexion).  James and Martin are involved in the same field of endeavor, namely prosthetic ankles. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of the James Yasui Martin Combination to include the cushioning device of Martin in order to provide increased tendency for the ankle to propel back away from the dorsiflexion limit and enter the next phase of the gait (see Martin Figure 14b).  
Regarding claim 51 the James Yasui Martin Gramnas Combination teaches the assembly of claim 38 substantially as is claimed,
wherein Yasui further teaches a shin connection interface (see interface between 3 and 5),
wherein the assembly is arranged such that the dorsi-flexion limit corresponds to a predetermined relative orientation of the shin connection interface relative to the foot component (it is inherent that the dorsi-flexion limit corresponds to an orientation between the foot and shin, since this is the very meaning of dorsi-flexion of an ankle).
Regarding claim 53 James discloses a prosthetic joint unit comprising a lower connection interface and an upper connection interface being pivotally connected by a joint mechanism (Column 2 lines  46-48), wherein the joint mechanism has a fixed range of dorsi-plantar flexion during walking (this is inherent in the mechanical structure of James (Figure 4): the knee inherently has a fixed range of flexion), 
wherein the joint mechanism comprises a linear hydraulic damper providing hydraulic damping (Figure 25; Column 2 line 53) capable of providing hydraulic damping and resistance during ankle flexion whenever the ankle joint mechanism is flexed (this is stated as an “intended use” of the claimed “prosthetic unit” (see the explanation in the rejection to claim 38 above) which the unit of James is understood capable of meeting: See for example, Column 10 lines 23-32 which indicate that the joint is capable of operating to provide resistance to flexion whenever the joint is flexed if the valve is open), the damper having a pair of variable-volume chambers (Figure 25 item 26) and a valve arrangement controlling the flow of hydraulic fluid between the chambers (Figure 25),

the second and third valves having respective orifices which are adjustable in area for independently pre-setting dorsi-flexion damping and plantar-flexion damping resistance, such that during walking the second orifice is pre-set to provide damping at a first setting when the locking valve is in yield mode, and the ankle joint is dorsi-flexed, the resistance to ankle dorsi-flexion being predominately provided by hydraulic damping resistance, and the third orifice is pre-set to provide damping at a second setting whenever the locking valve is in the yield mode and the ankle is plantar-flexed, resistance to ankle plantar-flexion is predominately provided by hydraulic damping resistance (Column 10 lines 9-12 and 23-44; Figure 25; the resistance is provided entirely by the hydraulic damping);
but is silent with regards to the unit being for an ankle with a foot connection interface and a shin connection interface, pivotally connected via the joint, which is an ankle,
the valve arrangement including a first, locking valve allowing dorsi and plantar movement during a yield mode but preventing all movement in the locked mode,
and the ankle joint’s dorsiflexion limit being reached during stance.
However, regarding claim 53 Yasui teaches a lower limb prosthesis which includes hydraulic mechanisms at both the knee and the ankle (Figure 1b items 2, 3), 
and ankle control for an amputee, thereby allowing more appropriate approximation of a natural human ankle during walking. 
Further, regarding claim 53 Martin teaches a prosthetic limb which includes an ankle which mimics natural joint behavior in order to have the maximal dorsi-flexion of the joint being reached during stance (Figure 14b: [0159]). James and Martin are involved in the same field of endeavor, namely prosthetic legs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the prosthesis of the James Yasui Combination to have the ankle angle mimic that of a natural human foot as is taught by Martin, since biomimetic and naturally functioning limbs will provide both a more realistic feel for the user and result in less physiological issues from an abnormal gait.
Finally, regarding claim 53 Gramnas teaches a prosthetic foot and ankle assembly which includes a first locking valve (Figure 3 item 23) with a first orifice (Figures 3-4 show the orifice through the valve body) arranged to operate in a locked mode and in a yielding mode (This is likewise stated as a “functional limitation”). See for example, Figure 3 which indicates a locked mode and Figure wherein in the locked mode the first orifice is closed and the locking valve prevents both dorsi and plantar flexion of the ankle joint  and in the yielding mode the first orifice is open and allows both dorsi and plantar flexion of the ankle joint (this is likewise stated as a “functional limitation” which the prior art of Gramnas is understood capable of performing. See, for example Column 3 lines 15-19, Column 3 lines 25-40; Abstract). James and Gramnas are involved in the same field of endeavor, namely hydraulic joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of the James Yasui Martin Combination to provide a first, locking valve which prevents all dorsi and plantar flexion of the joint entirely in order to provide a set angle of the ankle which can provide a stable surface for activities such as sitting or standing, or when the user wants to otherwise ensure no movement. 
Regarding claim 54 see the rejection to claim 39 above.
Regarding claim 56 see the rejection to claim 41 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/04/22